ASSET PURCHASE AGREEMENT

By and Between

METALICO CATCON, INC.
(“Buyer”)

and

AMERICAN CAT CON, LLC
(“Seller”)

1

January 2, 2008
ASSET PURCHASE AGREEMENT

This Agreement entered into as of January 2, 2008, by and between METALICO
CATCON, INC., a Texas corporation (“Buyer”) and AMERICAN CAT CON, LLC, a
Mississippi limited liability company (“Seller”). Buyer and Seller are referred
to collectively herein as the “Parties” and each individually as a “Party.”

RECITALS

This Agreement contemplates a transaction in which Buyer shall purchase all of
those operating assets of Seller defined below as “Acquired Assets” in return
for cash and other consideration set forth herein. Contemporaneously with the
execution of this Agreement, Buyer is executing the Texas Purchase Agreement (as
hereinafter defined). It is the intent of the parties to this Agreement that the
execution and delivery of the Texas Purchase Agreement be a condition to the
closing and consummation of the transactions contemplated hereunder.

STATEMENT OF AGREEMENT

Now, therefore, in consideration of the premises and the mutual promises herein
made, and in consideration of the representations, warranties, and covenants
herein contained, the Parties agree as follows.

ARTICLE 1. DEFINITIONS

“Accounts Receivable” has the meaning set forth in §3.10 below.

“Acquired Assets” means all right, title, and interest in and to all of the
assets owned and used in the Business, including without limitation, all assets
set forth in Schedule A attached hereto and all tangible and intangible personal
property of Seller (such as, without limitation, Business Equipment, Inventory,
inventories of materials and supplies, computers, leaseholds, manufactured
furniture, automobiles, trucks, tractors, trailers, containers, wagons, spare
parts, leases, subleases and rights thereunder, Marks and other intellectual
property owned or licensed by or on behalf of Seller, agreements, contracts and
contract rights, securities, equity interests, accounts receivable, notes, and
other receivables, claims, vendor advances, deposits (but not deposits at
financial institutions), prepayments, causes of action, rights of recovery,
rights of set off and rights of recoupment, Governmental Authorizations,
variances and similar rights obtained from Governmental Bodies, customer lists,
customer accounts, books, records, ledgers, files, documents, correspondence and
lists).

“Affiliate” means a Person that directly, or indirectly through one or more
intermediaries, controls, or is controlled by, or is under common control with,
the Person specified.

“Arbitration Referral Period” has the meaning set forth in §10.8 below.

“Assumed Debt” means, collectively, the sum of: the amount of the liabilities
included in the determination of Net Working Capital under §2.2(b) and the
outstanding balance of the Equipment Debt as of the Closing Date.

“Balance Sheet” means the balance sheet of Seller as at October 31, 2007
provided to Buyer pursuant to §3.4.

“Basis” means any past or present fact, situation, circumstance, status,
condition, activity, practice, plan, occurrence, event, incident, action,
failure to act, or transaction that forms or could form the basis for any
specified consequence.

“Bill of Sale” means a bill of sale for all of the Acquired Assets that are
tangible personal property in the form of Exhibit 5.1(c) attached hereto.

“Business” means Seller’s automotive and industrial recycling business as
constituted as of the date of this Agreement.

“Business Equipment” means all machinery, equipment, vehicles, tools, supplies,
and other similar tangible personal property used or maintained by Seller in the
operation of the Business.

“Business Records” has the meaning set forth in §10.1 below.

“Buyer” has the meaning set forth in the preface above.

“Buyer’s Advisors” has the meaning set forth in §8.1 below.

“Cash Component” has the meaning set forth in §2.2(a)(i) below.

“Claims Notice” has the meaning set forth in §7.5(a) below.

“Closing” has the meaning set forth in §2.6 below.

“Closing Date” has the meaning set forth in §2.6 below.

“Code” means the Internal Revenue Code of 1986, as amended, or any successor law
and any regulation issued by the Internal Revenue Service pursuant to the
Internal Revenue Code of 1986 or any successor law.

“Collection Actions A/R” has the meaning set forth in §3.10 below.

“Confidential Information” means any and all information concerning the business
and affairs of Buyer or Seller that is not generally available to the public,
including, without limitations:

(a) trade secrets concerning the business and affairs of Buyer or Seller,
product specifications, data, know how, formulae, compositions, processes,
designs, sketches, photographs, graphs, drawings, samples, inventions and ideas,
past, current, and planned research and development, current and planned
manufacturing or distribution methods and processes, customer lists, current and
anticipated customer requirements, price lists, market studies, business plans,
computer software and programs (including object code and source code), computer
software and database technologies, systems, structures, and architectures (and
related formulae, compositions, processes, improvements, devices, know how,
inventions, discoveries, concepts, ideas, designs, methods and information), and
any other information, however documented, that is a trade secret within the
meaning of the laws of the State of Texas; and

(b) information concerning the business and affairs of Buyer or Seller (which
includes historical financial statements, financial projections and budgets,
historical and projected sales, capital spending budgets and plans, the names
and backgrounds of key personnel, personnel training and techniques and
materials), however documented; and

(c) notes, analysis, compilations, studies, summaries, and other material
prepared by or for Buyer or Seller containing or based, in whole or in part, on
any information included in the foregoing;

provided that “Confidential Information” shall not include such portions thereof
which (i) are or become available to the public through no fault or action by
the receiving Party or its representatives or (ii) are or hereafter become
available to the receiving Party on a non-confidential basis from a source other
than the disclosing Party or the disclosing Party’s representatives, which
source, to the best of the receiving Party’s knowledge, is not prohibited from
disclosing such information to the receiving Party by a contractual, legal or
fiduciary obligation to the disclosing Party.

“Disclosure Schedule” has the meaning set forth in Article 3 below.

“Encumbrance” means any charge, claim, community property interest, condition,
encumbrance, equitable interest, mortgage, lien, option, pledge, security
interest, right of first refusal or restriction of any kind, including any
restriction on use, voting, transfer, receipt of income, or exercise of any
other attribute of ownership.

“Environment” means soil, land surface or subsurface strata, surface waters
(including navigable waters, ocean waters, streams, ponds, drainage basins, and
wetlands), groundwater, drinking water supply, stream sediments, ambient air
(including indoor air), plant and animal life, and any other environmental
medium or natural resource.

“Environmental, Health, and Safety Liabilities” means any cost, damages,
expense, liability, or other obligation arising from or under Environmental Law
or Occupational Safety and Health Law and related to the Acquired Assets or the
Property.

“Environmental Laws” or “Environmental Law” means any and all Legal Requirements
relating to Hazardous Activities, Hazardous Materials, pollution, or protection
or remediation of the Environment, including, without limitation, the
Comprehensive Environmental Response, Compensation, and Liability Act of 1980,
as amended, 42 U.S.C. § 9601 et seq.; the Resource Conservation and Recovery
Act, as amended, 42 U.S.C. § 6901 et seq.; the Federal Water Pollution Control
Act, as amended, 33 U.S.C. § 1251 et seq.; the Oil Pollution Control Act of
1990, as amended, 33 U.S.C. § 2701 et seq.; the Toxic Substances Control Act, as
amended, 15 U.S.C. § 2601 et seq.; the Clean Air Act, as amended, 42 U.S.C. §
7401 et seq.; the Safe Drinking Water Act, as amended, 42 U.S.C. § 300f et seq.;
the Emergency Planning and Community Right to Know Act, as amended, 42 U.S.C. §
11001 et seq.; all comparable state and local laws; and any common law that
imposes liability or obligations for injuries or damages due to, or threatened
as a result of, the presence of or exposure to any Hazardous Material, but
excluding Occupational Safety and Health Laws.

“Equipment Debt” means Indebtedness of Seller in respect of certain Business
Equipment as set forth on Schedule F attached hereto.

“Excluded Assets” means (i) all minute books, membership records, and similar
organizational records of Seller; (ii) all assets of Seller which have been
disposed of by Seller in the Ordinary Course of Business since the date of the
Financial Statements or as otherwise permitted under this Agreement or with
Buyer’s consent; and (iii) all rights or choses in action arising out of
occurrences prior to the Closing.

“Facility” or “Facilities” means those premises on the Property used in the
Business.

“Financial Statements” has the meaning set forth in §3.4 below.

“GAAP” means United States generally accepted accounting principles as in effect
from time to time.

“Governmental Authorization” means any authorization, permit, license, lease,
franchise, certificate, qualification, easement, right of way or other right
and/or approval obtained or obtainable from a Governmental Body which is
necessary or advisable for the operation of the Business as presently conducted
and as proposed to be conducted.

“Governmental Body” means any nation or government, any federal, state, local,
or other political subdivision thereof, any entity exercising executive,
legislative, judicial, regulatory or administrative functions of or pertaining
to government, and any federal, state, local, or other governmental or
administrative body, instrumentality, department, or agency or any court,
tribunal, administrative hearing body, arbitrator, arbitration panel,
commission, or other similar dispute-resolving panel or body.

“Hazardous Activity” means the distribution, generation, handling, importing,
management, manufacturing, processing, production, refinement, Release, storage,
transfer, transportation, treatment, or use (including any withdrawal or other
use of groundwater) of Hazardous Materials in, on, under, about, or from the
Facilities or any part thereof into the Environment, and any other act,
business, operation, or thing that increases the danger, or risk of danger, or
poses an unreasonable risk of harm to persons or property on or off the
Facilities, or that may affect the value of the Facilities or the Acquired
Assets.

“Hazardous Materials” means any waste or other substance that is listed,
defined, designated, or classified as, or otherwise determined to be, hazardous,
radioactive, or toxic or a pollutant or a contaminant under or pursuant to any
Environmental Law, including any admixture or solution thereof, and specifically
including petroleum and all derivatives thereof or synthetic substitutes
therefore and asbestos or asbestos containing materials.

“Indebtedness” as applied to any Person means all obligations of that Person to
repay or pay both current and long-term liabilities owed to another Person,
including all items (except items of capital stock, capital surplus, general
contingency reserves, deferred income taxes, retained earnings and amounts
attributable to minority interest, if any) which in accordance with the method
of accounting adopted by Seller would be included in determining total
liabilities as shown on the liability side of a balance sheet of that Person as
of the date Indebtedness is to be determined, including obligations of that
Person properly treated as capital lease obligations or their equivalent under
GAAP.

“Indemnified Party” has the meaning set forth in §7.4(a) below.

“Indemnifying Party” has the meaning set forth in §7.4(a) below.

“Interim Balance Sheet” means the balance sheet contained within the Interim
Financial Statements.

“Interim Financial Statements” has the meaning set forth in §3.4 below.

“Interim Fiscal Month End” has the meaning set forth in §3.4 below.

“Inventory” means all material held for sale stored at Seller’s operating
facilities on the Property, or such other locations at which Seller has stored
any such materials to which it has title and set forth on Schedule B attached
hereto in accordance with §2.2(b) below. The Inventory shall include all raw
materials, work in process and finished goods. The Inventory shall not include:
(i) any materials owned by third parties and stored by Seller for processing on
a consignment, toll processing or other basis; and (ii) any materials or other
goods sold by Seller prior to the Closing Date that have been shipped but not
yet invoiced by Seller.

“Inventory Date” has the meaning set forth in §2.2(b) below.

“Key Persons” means      and      .

“Knowledge” means (a) with respect to Seller, the actual knowledge of any
member, manager, director or officer of Seller, including the actual knowledge
of the President of Seller, and (b) with respect to Buyer, the actual knowledge
of any director or officer of Buyer.

“Lease” means an operating lease for the Property between Seller and Buyer in
the form of Exhibit 5.1(f) attached hereto.

“Legal Requirement” means any federal, state, local, municipal, foreign or other
constitution, law, ordinance, principle of common law, code, regulation, statute
or treaty, or requirement under any Order, Governmental Authorization, or other
document issued by or entered into with any Governmental Body.

“Liability” means any liability (whether known or unknown, asserted or
unasserted, absolute or contingent, accrued or unaccrued, liquidated or
un-liquidated, and/or due or to become due), including any liability for Taxes.

“Loss or Damage” means all costs incurred in the defense or prosecution of all
claims, and all direct damages (not to include consequential or incidental
damages) associated with all judgments, orders, rulings, penalties, costs,
amounts paid in settlement, including court costs and reasonable attorneys’ fees
and expenses.

“Market Event” means an event or series of events resulting in:

(a) neither Buyer nor Metalico being able to finance the transaction
contemplated under this Agreement with traditional institutional lenders at
rates which would have been reasonable prior to the occurrence of such event or
events; or

(b) the effective absence of a market for equity securities of companies
comparable to Metalico; or

(c) Metalico not being able to sell equity securities at prices that would have
been reasonable prior to such event or events.

“Marks” means, collectively, fictional business names, trading names, registered
or unregistered trademarks, service marks, and applications therefor.

“Material Adverse Effect” means an effect (or circumstance involving a
prospective effect) on the business, operations, assets, liabilities, results of
operations, cash flows, condition (financial or otherwise) or prospects of the
Business, taken as a whole, which is materially adverse to the Business.

“Member” means Allen W. Hickman, Sr.

“Metalico” means Metalico, Inc., a Delaware corporation.

“Net Working Capital” means (i) the sum of (A) Accounts Receivable net of
uncollectibles, (B) customer advances (net of uncollectible or unrecoverable
advances, determined for a reasonable period of time after such advances are
made), and (C) Inventory at actual cost or the Unvalued Inventory Cost, as
appropriate, plus freight in and, for finished or prepared Inventory, Seller’s
internal cost of processing, minus (ii) the sum of (A) accounts payable and
(B) accrued expenses, if any. Net Working Capital as of the Closing Date shall
be set forth on Schedule C attached hereto in accordance with §2(b) below.

“Occupational Safety and Health Law” means any Legal Requirement primarily
designed to provide safe and healthful working conditions and to reduce
occupational safety and health hazards, including the federal Occupational
Safety and Health Act, as amended, and any program, whether governmental or
private (such as those promulgated or sponsored by industry associations and
insurance companies), designed to provide safe and healthful working conditions.

“Order” means an order, injunction, judgment, decree, ruling, or charge of any
Governmental Body that is binding on Seller.

“Ordinary Course of Business” means the ordinary course of business consistent
with past custom and practice.

“Part” means a part or section of the Disclosure Schedule.

“Parties” and “Party” have the meanings set forth in the preface above.

“Person” means any individual, corporation (including any non-profit
corporation), general or limited partnership, limited liability company, joint
venture, estate, trust, association, organization, labor union, or other entity
or Governmental Body.

“Proceeding” means any action, arbitration, audit, hearing, investigation,
litigation or suit (whether civil, criminal, administrative, investigative or
informal) commenced, brought, conducted or heard by or before, or otherwise
involving, any Governmental Body.

“Property” means the real property located at 10123 Southpark Drive, Gulfport,
Mississippi used in Seller’s Business.

“Purchase Price” has the meaning set forth in §2.2(a) below.

“Release” means any spilling, leaking, emitting, discharging, depositing,
escaping, leaching, dumping, or other releasing into the Environment, whether
intentional or unintentional.

“Required Minimum” means Five Hundred Thousand Dollars ($500,000).

“Seller” has the meaning set forth in the preface above.

“Seller Non-Competition Agreement” has the meaning set forth in §2.5(a) below.

“Seller Plans” has the meaning set forth in §3.14(a) below.

“Standard Non-Competition Agreement” has the meaning set forth in §2.5(b) below

“Tax” means any federal, state, local, or foreign income, gross receipts,
license, payroll, employment, excise, severance, stamp, occupation, premium,
windfall profits, environmental (including taxes under Code §59A), customs
duties, capital stock, franchise, profits, withholding, social security (or
similar), unemployment, disability, real property, personal property, sales,
use, transfer, bulk transfer taxes, registration, value added, alternative or
add-on minimum, estimated, or other tax of any kind whatsoever, including any
interest, penalty, or addition thereto, whether disputed or not.

“Texas Company” means American CatCon Holdings, LLC, a Texas limited liability
company.

“Texas Purchase Agreement” means an asset purchase agreement of even date with
this Agreement by and between Buyer as buyer and the Texas Company as seller
governing the acquisition of the assets of the Texas Company described therein
by Buyer.

“Third Party Claim” has the meaning set forth in §7.4(a) below.

“Unvalued Inventory Cost” means, solely with respect to items of Inventory such
as catalytic converter hulls for which Seller did not incur a cost, the amount
that is thirty percent (30%) less than Seller’s selling price or reasonably
anticipated selling price.

ARTICLE 2. BASIC TRANSACTION

2.1 Purchase and Sale of Assets. Subject to the terms and conditions of this
Agreement, at the Closing Buyer agrees to purchase from Seller, and Seller
agrees to sell, assign, transfer, convey, and deliver to Buyer, the Acquired
Assets.

2.2 Purchase Price.

(a) For the Acquired Assets, Buyer agrees to pay, deliver, or provide to Seller
the following items (collectively, the “Purchase Price”):

(i) the sum of $3,500,000 in cash as adjusted pursuant to §2.2(b) below (as so
adjusted, the “Cash Component”); and

(ii) the assumption of the Equipment Debt.

(b) The unadjusted principal amount of the Cash Component as stated in
§2.2(a)(i) above includes and assumes the retention by Seller and transfer to
Buyer of Net Working Capital in the amount of the Required Minimum, determined
as of the Closing Date. The Parties shall use commercially reasonable efforts in
good faith to establish prior to the Closing Date a mutually satisfactory method
for estimating, counting, and valuing Inventory subject to the contemplated
purchase by Buyer so as to permit a final determination of the value of
Inventory to be made on the Closing Date in order to make a satisfactory
determination of Net Working Capital. Buyer shall have the right to exclude
(from the determination of Net Working Capital) or reject any Inventory for
which the Parties cannot agree to a valuation. On a date (the “Inventory Date”)
occurring not more than twenty-four (24) hours prior to the Closing Date, Seller
shall provide to Buyer a copy of Seller’s Inventory list. The Parties shall
jointly confirm the Inventory prior to Closing. The Parties shall annex such
Inventory list hereto as Schedule B and shall annex the final determination of
Net Working Capital hereto as Schedule C on the Closing Date.

(i) In the event Seller’s actual Net Working Capital exceeds the Required
Minimum on the Closing Date, the amount of the Cash Component (and therefore the
Purchase Price) shall be increased in the amount of such excess; and

(ii) in the event Seller’s actual Net Working Capital is less than the Required
Minimum on the Closing Date, the amount of the Cash Component (and therefore the
Purchase Price) shall be reduced in the amount of such deficit.

The Parties shall further adjust Net Working Capital within ninety (90) days
after the Closing to reflect the amount of customer advances mutually determined
in good faith to be uncollectible or unrecoverable and shall promptly effect
payment in cash (as between the Parties) as indicated by any such further
adjustment. If Seller pays Buyer in respect of any such uncollectible or
unrecoverable advances, such customer advances shall be assigned back to Seller,
and Buyer shall not interfere with Seller’s efforts to collect or recover such
advances, and shall remit to Seller any subsequent payments received from any
such customers up to the amount of the advance assigned back to Seller.

(c) The Purchase Price and the elements thereof shall be allocated in accordance
with Schedule D attached hereto. Such allocation shall be done in accordance
with Section 1060 of the Code and the Treasury regulations promulgated
thereunder, and Buyer and Seller agree that they shall use this allocation to
prepare, on a consistent basis, and file, as required, Form 8594 (Asset
Acquisition Statement) under Section 1060 of the Code. Neither Seller nor Buyer
may take any position on its respective income tax return that is inconsistent
with this allocation. Seller and Buyer shall duly prepare, and timely file, such
reports and information returns to report this allocation as may be required by
any federal, state or local taxing authority. In the event that any taxing
authority disputes the allocation, Seller or Buyer, as the case may be, shall
promptly notify the other party of the nature of such dispute. After the
Closing, the Parties shall make consistent use of the allocation, fair market
value and useful lives specified in Schedule D for all Tax purposes and in all
filings, declarations and reports with the Internal Revenue Service in respect
thereof.

(d) The Parties hereto acknowledge that the Texas Company is entitled to the
payment of an “Annual Earnout” under and as defined in the Texas Purchase
Agreement that is determined in part by reference to certain financial
measurements of the performance of the Acquired Assets. Seller acknowledges
that, as between Seller and Buyer, it shall receive no payment in respect of
such “Annual Earnout” and shall have no claim against Buyer in respect of any
Annual Earnout payment made to the Texas Company.

2.3 No Assumed Liabilities; Non-Encumbered Assets. Buyer assumes no liabilities
of Seller other than (a) the Assumed Debt, (b) any Liability under any assigned
contract or assigned permit arising from or relating to facts, conditions, or
events arising or occurring after the Closing, and (c) any Liability arising as
a result of Buyer’s ownership or use of the Acquired Assets after the Closing
and not otherwise expressly retained or indemnified by Seller under this
Agreement. All Acquired Assets shall be free and clear of all Encumbrances.

2.4 Payment. Buyer shall pay the Purchase Price to Seller at the Closing as
follows: Buyer shall pay to Seller the Cash Component (as it may be adjusted
pursuant to §2.2(b) above) by bank wire transfer of immediately available funds
to an account or accounts designated by Seller prior to the Closing Date.

2.5 Non-Competition Agreements.

(a) At the Closing, Allen W. Hickman, Sr. shall enter into a Non-Competition
Agreement with Buyer in the form of Exhibit 2.5(a) attached hereto (the “Seller
Non-Competition Agreement”).

(b) At the Closing, each of the Key Persons shall be required to provide Buyer
with a covenant not to compete pursuant to Buyer’s form of non-competition and
confidentiality agreement (a “Standard Non-Competition Agreement”) providing
that such Key Person may not compete with Buyer and its Affiliates for a period
of two (2) years, commencing on the later to occur of the Closing Date and the
date as of which such Key Person’s employment or consulting relationship with
Buyer terminates.

2.6 The Closing. Subject to the fulfillment of the conditions to Closing set
forth herein, the closing of the transactions contemplated by this Agreement
(the “Closing”) shall take place by exchange of documents between the Parties on
or before January 10, 2008 and effective as of the close of business on that
date, or such other date and time as the Parties may mutually determine (the
“Closing Date”).

2.7 Deliveries at the Closing. At the Closing: (i) Seller shall deliver to Buyer
the Acquired Assets and the various certificates, instruments, and documents as
required herein; (ii) Seller shall execute, acknowledge (if appropriate), and
deliver to Buyer such instruments of sale, transfer, conveyance, and assignment
as Buyer and its counsel may reasonably request, including the Bill of Sale;
(iii) Buyer shall deliver to Seller the various certificates, instruments, and
documents as required herein; and (iv) Buyer shall deliver to Seller the Cash
Component as provided in §2.4 above.

ARTICLE 3. REPRESENTATIONS AND WARRANTIES OF SELLER

Seller represents and warrants to Buyer that the statements contained in this
Article 3 are correct and complete as of the date of this Agreement and shall be
correct and complete as of the Closing. Such representations and warranties are
made and given subject to the disclosures in the schedule of disclosures
accompanying this Agreement and initialed by Seller and Buyer (the “Disclosure
Schedule”), subject to §8.1(e).

3.1 Organization of Seller. The Member is the only equity holder of Seller, a
Mississippi limited liability company duly organized, validly existing, and in
good standing under the laws of the jurisdiction of its state of organization
and having no subsidiaries.

3.2 Authorization of Transaction. Seller has full power and authority (including
full organizational power and authority) to execute and deliver this Agreement
and to perform its obligations hereunder. Without limiting the generality of the
foregoing, the governing or managing board of Seller and, to the extent
necessary, the Member has duly authorized the execution, delivery and
performance of this Agreement by Seller. This Agreement constitutes the valid
and legally binding obligation of Seller, enforceable in accordance with its
terms and conditions except as enforceability may be limited by applicable
bankruptcy and insolvency laws and laws affecting creditors’ rights generally.

3.3 Noncontravention. Neither the execution and delivery of this Agreement, nor
the consummation of the transactions contemplated hereby (including the
assignments and assumptions referred to in Article 2 above), shall (i) violate
any injunction, judgment, order, decree, ruling, or charge, (ii) to the
Knowledge of Seller, violate any constitution, statute, regulation, rule or
other restriction of any government, governmental agency, or court to which
Seller is subject, (iii) violate any provision of the Articles of Organization
or Operating Agreement of Seller, or (iv) except as set forth in Part 3.3 of the
Disclosure Schedule, conflict with, result in a breach of, constitute a default
under, result in the acceleration of, create in any party the right to
accelerate, terminate, modify, or cancel, or require any notice under any
agreement, contract, lease, license, instrument, or other arrangement to which
Seller is a party or by which it is bound or to which any of the Acquired Assets
is subject (or result in the imposition of any Encumbrance upon any of the
Acquired Assets) which could reasonably be expected to result in a Material
Adverse Effect. Except for the filing of UCC termination statements with respect
to Acquired Assets, Seller does not need to give any notice to, or make any
filing with, or obtain any authorization, consent, or approval of any government
or governmental agency in order for the Parties to consummate the transactions
contemplated by this Agreement (including the assignments and assumptions
referred to in Article 2 above).

3.4 Financial Statements. Attached hereto as Schedule E are the following
financial statements of Seller (collectively, the “Financial Statements”):
(i) unaudited combined balance sheet and statement of income as of and for the
fiscal year ended December 31, 2006 combining results of operations and balance
sheet information for Seller and the predecessor to the Texas Company, and
(ii) an internally prepared unaudited balance sheet and statement of income (the
“Interim Financial Statements”) for the ten (10) months ended October 31, 2007
(such date the “Interim Fiscal Month End”). To Seller’s Knowledge, the Financial
Statements (including the notes thereto) have been prepared in accordance with
GAAP, are correct and complete, and are consistent with the books and records of
Seller (which books and records are to Seller’s Knowledge correct and complete);
provided, however, that the Interim Financial Statements are subject to normal
year-end adjustments and lack footnotes and other presentation items.

3.5 Brokers’ Fees. Seller has no Liability or obligation to pay any fees or
commissions to any broker, finder, or agent with respect to the transactions
contemplated by this Agreement for which Buyer could become liable or obligated.

3.6 Title To Acquired Assets. Seller owns all the Acquired Assets (whether real,
personal, or mixed and whether tangible or intangible) that it purports to own
located in the Facilities leased by Seller or reflected as owned in the Interim
Financial Statement (except for inventory sold since the date of the Interim
Financial Statement, as the case may be, in the Ordinary Course of Business),
and all of the assets purchased or otherwise acquired by Seller since the date
of the Interim Financial Statement (except for Inventory subsequently acquired
or sold in the Ordinary Course of Business), which subsequently purchased or
acquired assets (other than Inventory) are listed in Schedule A.

3.7 Encumbrances. Except as set forth in Part 3.7 of the Disclosure Schedule,
all materials and assets reflected in the Interim Financial Statement are free
and clear of all Encumbrances, other than: (a) those security interests shown on
the Interim Financial Statement as securing specified liabilities or
obligations, with respect to which no default (or event that, with notice or
lapse of time or both, would constitute a default) exists, and (b) security
interests incurred in the Ordinary Course of Business in connection with the
purchase of Acquired Assets after the date of the Interim Financial Statement
(such security interests being limited to the Acquired Assets so acquired), with
respect to which no default (or event that, with notice or lapse of time or
both, would constitute a default) exists, and (c) liens for current taxes not
yet due.

3.8 Condition and Sufficiency of Assets. Except as set forth in Part 3.8 of the
Disclosure Schedule, the Acquired Assets are, where applicable, adequate for the
uses to which they are being put and are necessary to the operation of the
Business.

3.9 Inventory. All Inventory consists of a quality and quantity usable and
salable in the Ordinary Course of Business.

3.10 Accounts Receivable. Except as otherwise indicated, all accounts receivable
of Seller that are set forth on Part 3.10 of the Disclosure Schedule
(collectively, the “Accounts Receivable”) represent valid obligations arising
from sales actually made or services actually performed in the Ordinary Course
of Business. Except as otherwise indicated, the Accounts Receivable set forth on
Part 3.10 of the Disclosure Schedule are current and, to the Knowledge of
Seller, collectible. Except as set forth in Part 3.10 of the Disclosure
Schedule, there is no contest, claim, or right of set off, other than
adjustments in the Ordinary Course of Business, under any contract with any
obligor of an Accounts Receivable relating to the amount or validity of such
Accounts Receivable. Part 3.10 of the Disclosure Schedule contains (i) a
complete and accurate list of all Accounts Receivable as of the Closing Date,
which list sets forth the aging of such Accounts Receivable, and (ii) a complete
and accurate list and description of actions pending as of the date hereof to
pursue collection of the Accounts Receivable (the “Collection Actions A/R”).

3.11 Machinery and Equipment. Except as set forth in Part 3.11 of the Disclosure
Schedule, all machinery and equipment included in the Acquired Assets consists
of a quality and quantity usable in the Ordinary Course of Business. All such
machinery and equipment has been recorded at book value and has been depreciated
as provided in the footnotes to the Financial Statements. All such machinery and
equipment is in good operating condition and repair, subject to normal wear and
tear, and has been maintained in accordance with normal industry practice.

3.12 No Undisclosed Liabilities. To Seller’s Knowledge, except as set forth in
Part 3.12 of the Disclosure Schedule, Seller has no liabilities or obligations
of any nature (whether absolute, accrued, contingent, or otherwise).

3.13 Taxes. Seller has filed all federal, state, county, local and foreign tax
returns required to have been filed, and such returns are, to Seller’s
Knowledge, true and correct. Seller has paid or made adequate provision for the
payment of all taxes, interest, penalties, assessments or deficiencies that have
or may become due pursuant to such returns or pursuant to any assessment
received with respect thereto. There are no pending or, to the Knowledge of
Seller, threatened disputes as to Taxes payable by Seller.

3.14 Conduct of Business: No Material Adverse Effect.

(a) To Seller’s Knowledge there are no undisclosed events that could reasonably
be expected to have a Material Adverse Effect upon the business or operations of
Seller. Since the Interim Fiscal Month End, Seller has operated the Business in
the Ordinary Course of Business except as set forth in Part 3.14 of the
Disclosure Schedule. In addition, since the Interim Fiscal Month End, there has
not been any Material Adverse Effect in the business, financial condition,
operations, results of operations, or future prospects of Seller. Without
limiting the generality of the foregoing, since the Interim Fiscal Month End:

(i) Seller has not imposed any Encumbrance upon any of its assets, tangible or
intangible;

(ii) Seller has not paid, discharged or satisfied any claim, liability or
obligation of Seller other than in the Ordinary Course of Business; and

(iii) Seller has not made any change that would, to its Knowledge, have a
Material Adverse Effect on the manner of business or operations of Seller
(including without limitation any acceleration or deferral of the payment of
accounts payable or other current liabilities).

(b) Since December 31, 2006, none of the following events has occurred or is
occurring and, to Seller’s Knowledge, no conditions exist which could result in
the occurrence of such events:

(i) Any strike, union organizational activity, grievance, arbitration
proceeding, labor dispute, change in relations with Seller’s employees or any
other occurrence, event or condition of any similar character which has had or
which could reasonably be expected to have a Material Adverse Effect on the
Business;

(ii) To the Knowledge of Seller, any change or proposed change in applicable law
or governmental policy which has had or which could reasonably be expected to
have a Material Adverse Effect on the Acquired Assets or the Business;

(iii) Any change in the financial condition and/or the Acquired Assets,
including, without limitation, any changes in the composition of the equipment
and tools described in the schedule of Acquired Assets attached hereto, or
liabilities of Seller other than changes occurring in the Ordinary Course of
Business; or

(iv) Any occurrence not included in clauses (i) through (iii) of this §3.14(b)
which, to the Knowledge of Seller, has resulted in or could reasonably be
expected to result in a Material Adverse Effect upon the Acquired Assets or the
Business or its prospects.

3.15 Employee Benefits Matters.

(a) Except as set forth in Part 3.15 of the Disclosure Statement, no employee
pension, profit sharing or welfare benefit plan or any other plan regulated
under the Code, or the laws of any county, state or country that is maintained
by Seller (collectively, “Seller Plans”) shall result in any liability to Buyer
or shall have an adverse impact upon the Acquired Assets or subject the Acquired
Assets to any lien under the Code, or the laws of any state or country.

(b) All rights, obligations and assets in connection with Seller Plans shall be
retained by Seller and shall survive the Closing and Seller’s obligations in
connection with Seller Plans that require continued funding and/or
administration shall survive the Closing.

3.16 Legal Requirements: Compliance and Governmental Authorizations.

(a) Except as set forth in Part 3.16 of the Disclosure Schedule:

(i) to Seller’s Knowledge, Seller is, and at all times has been, in full
compliance with each Legal Requirement that is or was applicable to it or to the
conduct or operation of its business or the ownership or use of any of the
Acquired Assets;

(ii) to Seller’s Knowledge, no event has occurred or circumstance exists that
(with or without notice or lapse of time) (A) may constitute or result in a
violation by Seller of, or a failure on the part of Seller to comply with, any
Legal Requirement, or (B) may give rise to any obligation on the part of Seller
to undertake, or to bear all or any portion of the cost of, any remedial action
of any nature;

(iii) Seller has not received, at any time, any written notice or other
communication or, to the best of Seller’s Knowledge, any oral notice or other
communication from any Governmental Body or any other Person regarding (A) any
actual, alleged, possible, or potential violation of, or failure to comply with,
any Legal Requirement, or (B) any actual, alleged, possible, or potential
obligation on the part of Seller to undertake, or to bear all or any portion of
the cost of, any remedial action of any nature; and

(iv) to Seller’s Knowledge, no failure to comply with a Legal Requirement that
is or was applicable to Seller or to the conduct or operation of its business or
the ownership or use of any of the Acquired Assets could reasonably be expected
to have a Material Adverse Effect as of the Closing Date.

(b) Part 3.16 of the Disclosure Schedule contains a complete and accurate list
of each Governmental Authorization that is held by Seller or that otherwise
relates to the business of, or to any of the Acquired Assets. Each Governmental
Authorization listed or required to be listed in Part 3.16 of the Disclosure
Schedule is valid and in full force and effect. Except as set forth in Part 3.16
of the Disclosure Schedule:

(i) To Seller’s Knowledge, Seller is and at all times since December 31, 2006
has been, in full compliance with all of the terms and requirements of each
Governmental Authorization identified or required to be identified in Part 3.16
of the Disclosure Schedule;

(ii) To Seller’s Knowledge, no event has occurred or circumstance exists that
may (with or without notice or lapse of time) (A) constitute or result directly
or indirectly in a violation of or a failure to comply with any term or
requirement of any Governmental Authorization listed or required to be listed in
Part 3.16 of the Disclosure Schedule, or (B) result directly or indirectly in
the revocation, withdrawal, suspension, cancellation, or termination of, any
Governmental Authorization listed or required to be listed in Part 3.16 of the
Disclosure Schedule;

(iii) Seller has not received any notice or other communication from any
Governmental Body or any other Person regarding (A) any actual, alleged,
possible, or potential violation of or failure to comply with any term or
requirement of any Governmental Authorization, or (B) any actual, proposed,
possible, or potential revocation, withdrawal, suspension, cancellation,
termination of, or modification to any Governmental Authorization; and

(iv) all applications required to have been filed for the renewal of the
Governmental Authorizations Sellerlisted or required to be listed in Part 3.16
of the Disclosure Schedule have been duly filed on a timely basis with the
appropriate Governmental Bodies, and all other filings required to have been
made with respect to such Governmental Authorizations have been duly made on a
timely basis with the appropriate Governmental Bodies.

(c) The Governmental Authorizations listed in Part 3.16 of the Disclosure
Schedule collectively constitute all of the Governmental Authorizations
necessary to permit Seller to lawfully conduct and operate the Business in the
manner it is currently conducted and to operate such Business and to permit
Seller to own and use the Acquired Assets in the manner in which it currently
owns and uses such assets.

(d) Except as set forth in Part 3.16 of the Disclosure Schedule there are no
suits, actions or claims, nor any governmental investigations or inquiries, nor
any legal, administrative or arbitration proceedings, pending or, to Seller’s
Knowledge, threatened against Seller which shall or may in any manner materially
affect the Acquired Assets or the Business, and, except as described in
Part 3.16 of the Disclosure Schedule, to the Knowledge of Seller there is no
basis or grounds for any such suit, action, claim, order, writ, injunction
decree, investigation, inquiry or proceeding.

Without limitation of the foregoing, to Seller’s Knowledge neither Seller nor
any director, officer, agent or employee of Seller or any Person acting on
behalf of Seller, has, in violation of any applicable law: (a) made any payment,
contribution or gift to any Person, whether in money, property or services, in
order to (i) obtain business for Seller, (ii) pay for business secured by
Seller, (iii) obtain business concessions for Seller, or (iv) pay for business
concessions obtained by Seller; or (b) established or maintained any fund or
assets for such purposes that has not been recorded in the financial records of
Seller.

3.17 Legal Proceedings; Orders.

(a) Part 3.17 of the Disclosure Schedule contains a complete and correct list of
each Proceeding by or against Seller that is currently pending, has been pending
at any time since December 31, 2002 (with a stated amount in controversy in
excess of $5,000.00 and all Proceedings in which no dollar amount has been
stipulated), and that:

(i) relates to or may affect the Business or any of the Acquired Assets; or

(ii) challenges, or may have the effect of preventing, delaying, making illegal,
or otherwise interfering with, any of the contemplated transactions.

Except as set forth in Part 3.17 of the Disclosure Schedule, no such Proceeding
has been threatened, no event has occurred or circumstance exists that may give
rise to or serve as a basis for the commencement of any such Proceeding, and no
proceeding has been settled since December 31, 2002, for an amount greater than
$5,000.00. Seller has delivered to Buyer copies of all pleadings,
correspondence, and other documents relating to each proceeding listed in
Part 3.17 of the Disclosure Schedule. The Proceedings listed in Part 3.17 of the
Disclosure Schedule could not reasonably be expected to have a Material Adverse
Effect on the Business or the operations, assets, condition, or prospects of
Seller.

(b) Except as set forth in Part 3.17 of the Disclosure Schedule:

(i) There is no Order to which Seller or any of the Acquired Assets is subject;

(ii) Seller is not subject to any Order that relates to the Business or any of
the Acquired Assets; and

(iii) No officer, director, agent, or employee of Seller is subject to any Order
that prohibits such officer, director, agent, or employee from engaging in or
continuing any conduct, activity, or practice relating to the Business.

(c) Except as set forth in Part 3.17 of the Disclosure Schedule:

(i) Seller is, and at all times since December 31, 2006 has been, in full
compliance with all of the terms and requirements of each Order to which it, or
any of the Acquired Assets, is or has been subject;

(ii) No event has occurred or circumstance exists that may constitute or result
in (with or without notice or lapse of time) a violation of or failure to comply
with any term or requirement of any Order to which Seller, or any of the
Acquired Assets, is subject; and

(iii) Seller has not received, at any time, any notice or other communication
(whether oral or written) from any Governmental Body or any other Person
regarding any actual, alleged, possible, or potential violation of, or failure
to comply with, any term or requirement of any Order to which Seller, or any of
the Acquired Assets is or has been subject.

3.18 Contracts.

(a) Part 3.18(a) of the Disclosure Schedule lists all material contracts to
which Seller is a party.

(b) Except as set forth in Part 3.18(b) of the Disclosure Schedule, each
contract identified or required to be identified in Part 3.18(a) of the
Disclosure Schedule Seller is in full force and effect and is valid and
enforceable in accordance with its terms.

(c) Except as set forth in Part 3.18(c) of the Disclosure Schedule:

(i) Seller is, and at all times since December 31, 2006 has been, in full
compliance with all applicable terms and requirements of each listed contract
under which Seller has or had any obligation or liability or by which Seller or
any of the Acquired Assets is or was bound;

(ii) to Seller’s Knowledge, each other Person that has had any obligation or
liability under any contract under which Seller has or had any rights is, and at
all times has been, in full compliance with all applicable terms and
requirements of such contract;

(iii) to Seller’s Knowledge, no event has occurred or circumstance exists that
(with or without notice or lapse of time) may contravene, conflict with, or
result in a violation or breach of, or give Seller or other Person the right to
declare a default or exercise any remedy under, or to accelerate the maturity or
performance of, or to cancel, terminate, or modify, any listed contract; and

(iv) Seller has not given to or received from any other Person, at any time any
notice or other communication (whether oral or written) regarding any actual,
alleged, possible, or potential violation or breach of, or default under, any
listed contract.

(d) There are no renegotiations or, attempts to renegotiate, or outstanding
rights to renegotiate any material amounts paid or payable to Seller under
current or complete listed contracts with any Person and, to the Knowledge of
Seller, no such Person has made written demand for such renegotiation.

3.19 Environmental Matters.

Except as set forth in Part 3.19 of the Disclosure Schedule:

(a) To Seller’s Knowledge, Seller is, and at all time has been, in full
compliance with, and has not been and is not in violation of or liable under,
any Environmental Law. Seller has no reasonable basis to expect, nor has Seller
or any other Person for whose conduct Seller is or may be held to be responsible
received, any actual or threatened order, notice, or other communication from
(i) any Governmental Body or private citizen acting in the public interest, or
(ii) the current or prior owner or operator of any Facilities, of any actual or
potential violation or failure to comply with any Environmental Law, or of any
actual or threatened obligation to undertake or bear the cost of any action
recommended or required under Environmental Law, or of any actual or threatened
obligation to undertake or bear the cost of any Environmental, Health, and
Safety Liabilities with respect to any of the Facilities or any other properties
or assets (whether real, personal, or mixed) in which Seller has or had an
interest, or with respect to any property or Facility at or to which Hazardous
Materials were generated, manufactured, refined, transferred, imported, used, or
processed by Seller or any other Person for whose conduct it is or may be held
responsible, or from which Hazardous Materials have been transported, treated,
stored, handled, transferred, disposed, recycled, or received.

(b) There are no pending or, to Seller’s Knowledge, threatened claims, judicial
actions, Encumbrances, or other restrictions of any nature, resulting from any
Environmental, Health, and Safety Liabilities or arising under or pursuant to
any Environmental Law, with respect to or affecting any of the Facilities,
properties and assets (whether real, personal, or mixed) in which Seller has or
had an interest.

(c) Seller has no Knowledge or any reasonable basis to expect, that any other
Person for whose conduct it is or may be held responsible, received any
citation, directive, inquiry, notice, Order, summons, warning, or other
communication that relates to Hazardous Activity, Hazardous Materials, or any
alleged, actual, or potential violation or failure to comply with any
Environmental Law, or any alleged, actual or potential obligation to undertake
or bear the cost of any Environmental, Health, and Safety Liabilities with
respect to any of the Facilities or with respect to any property or Facility to
which Hazardous Materials generated, manufactured, refined, transferred,
imported, used, or processed by Seller or any other Person for whose conduct it
is or may be held responsible, have been transported, treated, stored, handled,
transferred, disposed, recycled, or received.

(d) Neither Seller nor any other Person for whose conduct it is or may be held
responsible knows of any Environmental, Health, and Safety Liabilities with
respect to the Facilities, or at any property geologically or hydrologically
adjoining the Facilities or any such other property or assets.

(e) To the Knowledge of Seller, there are no Hazardous Materials present on or
in the Environment at the Facilities, including any Hazardous Materials
contained in barrels, above or underground storage tanks, landfills, land
deposits, dumps, equipment (whether movable or fixed) or other containers,
either temporary or permanent, and deposited or located in land, water, sumps,
or any other part of the Facilities or such adjoining property, or incorporated
into any structure therein or thereon. Neither Seller nor any other Person for
whose conduct it is or may be held responsible, has permitted or conducted, nor
is aware of, any Hazardous Activity conducted with respect to the Facilities or
any other properties or assets (whether real, personal, or mixed) in which
Seller has or had an interest.

(f) To the Knowledge of Seller, Part 3.19(f) of the Disclosure Schedule is a
complete list and environmental history of all underground storage tanks and or
other containers deposited or located in land, water, sumps, or any other part
of the Facilities or adjoining property or incorporated into any structure
therein or thereon.

(g) To the Knowledge of Seller, there has been no Release or threat of Release
of any Hazardous Materials at or from the Facilities or at any other locations
where any Hazardous Materials were generated, manufactured, refined,
transferred, produced, imported, used, or processed from or by the Facilities,
or from or by any other properties and assets (whether real, personal, or mixed)
in which Seller has or had an interest, or to the Knowledge of Seller, any
geologically or hydrologically adjoining property, whether by Seller or any
other Person.

(h) Seller has delivered to Buyer true and complete copies and results of any
reports, studies, analyses, tests, or monitoring possessed or initiated by
Seller pertaining to Hazardous Material or Hazardous Activities in, on, or under
the Facilities, or concerning compliance by Seller or any other Person for whose
conduct it is or may be held responsible, with Environmental Laws.

(i) Seller is in compliance with all applicable Federal, state and local Laws
relating to public health, safety and the Environment.

3.20 Insurance.

(a) Within the last five (5) years, Seller has not been refused any insurance
due to any environmental issue or claim, nor has Seller been denied coverage
with respect to its assets or operations, or has had coverage limited by any
insurance carrier to which it has applied for or with which it has carried
insurance.

(b) Part 3.20 of the Disclosure Schedule sets forth a summary of information
pertaining to all claims (other than workers’ compensation claims) of property
damage and personal injury or death against Seller which are currently pending
or were made during the preceding two (2) fiscal years or the current fiscal
year. Except as set forth in said Part 3.20 of the Disclosure Schedule, all of
such claims are fully satisfied or are being defended by an insurance carrier
and involve no exposure to Seller.

3.21 Employees.

(a) Part 3.21 of the Disclosure Schedule contains a complete and accurate list
of the following information for each employee of Seller, including each
employee on leave of absence or layoff status: name, job title, date of hire,
social security number, current annual compensation paid or payable and any
change in compensation since December 31, 2006, vacation accrued, and service
credited for purposes of vesting and eligibility to participate in any pension,
profit sharing or welfare benefit plans or other plan regulated under the Code
or the laws of any county, state or country that is maintained by or on behalf
of Seller.

(b) No employee, officer, or director of Seller is a party to, or is otherwise
bound by, any agreement or arrangement, including any confidentiality,
noncompetition, or proprietary rights agreement, between such employee, officer,
or director and any other Person (“Proprietary Rights Agreement") that in any
way adversely affects or shall affect (i) the performance of his duties as an
employee of Seller, or (ii) the ability of Seller to conduct the Business,
including any Proprietary Rights Agreement with Seller by any such employee,
officer, or director.

3.22 Labor Matters.

The employees of Seller are not represented by a labor organization, Seller is
not a signatory to a collective bargaining agreement with any labor
organization, no union claims to represent any such employees, and to the
Knowledge of Seller, no union organizing effort is or within the last two
(2) years has been under way involving the employees of Seller.

3.23 Customers and Suppliers. In Part 3.23 of the Disclosure Schedule, Seller
has set forth Seller’s top ten customers and top ten suppliers and vendors based
on the revenue generated by such customers during the ten-month period ended
October 31, 2007. To the Knowledge of Seller, no event has occurred since
October 31, 2007 that would have a Material Adverse Effect on the relationship
that Seller has with any party listed on Part 3.23 of the Disclosure Schedule.
There has been no loss or, to the Knowledge of Seller, threatened loss of any
customers or change in contractual relationship with any supplier or customer
that would have a Material Adverse Effect on the Business.

3.24 Material Contracts. Except as disclosed pursuant to any of §§3.1 through
3.23 above or as disclosed in Part 3.24 to the Disclosure Schedule, there are no
agreements or contracts with any Person that, if terminated, would have a
Material Adverse Effect on the Business.

3.25 Marks. Part 3.25 of the Disclosure Schedule contains a complete and
accurate list and summary description of all of Seller’s Marks. Seller is the
owner of all right, title, and interest in and to each of the Marks set forth in
Part 3.25 of the Disclosure Schedule, free and clear of all Encumbrances.

3.26 Disclosure. No representation or warranty of Seller in this Agreement and
no statement in the Disclosure Schedule omits to state a material fact necessary
to make the statements herein or therein, in light of the circumstances in which
they were made, not misleading.

ARTICLE 4. REPRESENTATIONS AND WARRANTIES OF THE BUYER

Buyer represents and warrants to Seller that the statements contained in this
Article 4 shall be true, accurate and complete as of the Closing.

4.1 Organization of Buyer. Buyer is a corporation duly organized, validly
existing, and in good standing under the laws of the State of Texas and is a
wholly owned subsidiary of Metalico.

4.2 Authorization of Transaction. Buyer has full power and authority to execute
and deliver this Agreement and to perform its obligations hereunder. This
Agreement constitutes the valid and legally binding obligation of Buyer
enforceable in accordance with its terms.

4.3 Noncontravention. Neither the execution and the delivery of this Agreement,
nor the consummation of the transactions contemplated hereby (including the
assignments and assumptions referred to in Article 2 above), shall (i) violate
any injunction, judgment, order, decree, ruling or charge, (ii) to the Knowledge
of Buyer, violate any constitution, statute, regulation, rule or other
restriction of any government, governmental agency, or court to which Buyer is
subject, (iii) violate any provision of the Certificate of Formation or
Operating Agreement of Buyer, or (iv) conflict with, result in a breach of,
constitute a default under, result in the acceleration of, create in any Person
the right to accelerate, terminate, modify, or cancel, or require any notice
under any agreement, contract, lease, license, instrument, or other arrangement
to which Buyer are a party or by which it is bound or to which any of its assets
is subject. Buyer does not need to give any notice to, make any filing with, or
obtain any authorization, consent, or approval of any government or governmental
agency in order for the Parties to consummate the transactions contemplated by
this Agreement (including the assignments and assumptions referred to in
Article 2 above).

4.4 Capability. Buyer has or will have adequate resources to perform its
obligations hereunder.

4.5 Brokers’ Fees. Buyer has no Liability or obligation to pay any fees or
commissions to any broker, finder, or agent with respect to the transactions
contemplated by this Agreement for which Seller could become liable or
obligated.

ARTICLE 5. CONDITIONS TO OBLIGATIONS TO CLOSE

5.1 Conditions to Obligation of Buyer. The obligation of Buyer to consummate the
transactions contemplated under this Agreement at the Closing is subject to the
satisfaction or waiver by Buyer of the following conditions:

(a) the Texas Purchase Agreement shall have been executed by the parties thereto
and all conditions to the closing of the Texas Purchase Agreement shall have
been satisfied or waived;

(b) the representations and warranties of Seller set forth in Article 3 above
shall be true and correct in all material respects at and as of the Closing
Date;

(c) Seller shall execute and deliver to Buyer the Bill of Sale transferring all
of the Acquired Assets to Buyer;

(d) Allen W. Hickman, Sr. shall execute and deliver to Buyer the Seller
Non-Competition Agreement;

(e) Each of the Key Persons shall execute and deliver to Buyer a Standard
Non-Competition Agreement;

(f) Seller shall execute and deliver the Lease;

(g) Seller shall provide assignments of all contracts, leases, and other
agreements necessary and appropriate for the continued operation of the Business
by Buyer and the assumption of the Equipment Debt, with appropriate consents and
authorizations duly executed by the applicable counterparty thereto, in form and
substance reasonably satisfactory to Buyer;

(h) Seller shall provide assignments of all assignable Governmental
Authorizations necessary and appropriate for the continued operation of the
Business by Buyer, with appropriate consents and authorizations duly executed by
the applicable Governmental Bodies, in form and substance reasonably
satisfactory to Buyer;

(i) Seller shall provide worksheets and supporting materials satisfactory to
Buyer, pursuant to the methodology as set forth in §2.2(b) and certified by
Seller’s chief financial officer as true and correct, establishing Seller’s Net
Working Capital as of the Closing Date and the After-Tax Profit Share;

(j) Seller shall provide evidence satisfactory to Buyer to the effect that on
the Closing Date Seller has no Indebtedness or Liabilities in excess of the
Assumed Debts;

(k) Buyer shall have received such executed landlord waivers from Seller with
respect to the Property as Metalico’s and Buyer’s senior institutional lenders
may reasonably require;

(l) Seller shall deliver to Buyer a certificate of the Secretary or other
authorized officer of Seller:

(i) certifying the name(s) and true signature(s) of the officer(s) of Seller
authorized to sign this Agreement and the other documents contemplated hereby to
be executed by Seller, and

(ii) stating that the resolutions adopted by Seller’s governing board
authorizing the actions taken in connection with the transactions contemplated
by this Agreement, including without limitation the execution and delivery of
this Agreement and the other documents contemplated hereby to be executed by
Seller and the consummation of the transactions contemplated hereunder, were
duly adopted and continue in full force and effect (with a copy of such
resolutions to be annexed to such certificate);

(m) Buyer shall have obtained such Uniform Commercial Code, tax, judgment and
lien searches and other releases, consents, agreements, instruments, or
documents as Buyer shall reasonably require (including UCC Termination
Statements) to establish that Seller holds title to the Acquired Assets free of
any Encumbrances; and

(n) Buyer shall have received such approvals for the transactions contemplated
hereunder from its principal lenders as are necessary and appropriate.

5.2 Conditions to Obligation of Seller. The obligation of Seller to consummate
the transactions to be performed by it in connection with the Closing is subject
to the satisfaction or waiver by Seller of the following conditions:

(a) the representations and warranties of Buyer set forth in Article 4 above
shall be true and correct in all material respects at and as of the Closing
Date;

(b) Buyer shall deliver to Seller the Cash Component (as adjusted pursuant to
§2.2(b));

(c) Buyer shall execute and deliver to Allen W. Hickman, Sr. the Seller
Non-Competition Agreement;

(d) Buyer shall execute and deliver to Seller the Lease;

(e) Buyer shall deliver to Seller a certificate of the Secretary or other
authorized officer of Buyer:

(i) certifying the name(s) and true signature(s) of the officer(s) of Buyer
authorized to sign this Agreement and the other documents contemplated hereby to
be executed by Buyer, and

(ii) stating that the resolutions adopted by Buyer’s board of directors
authorizing the actions taken in connection with the transactions contemplated
by this Agreement, including without limitation the execution and delivery of
this Agreement and the other documents contemplated hereby to be executed by
Buyer and the consummation of the transactions contemplated hereunder, were duly
adopted and continue in full force and effect (with a copy of such resolutions
to be annexed to such certificate).

5.3 Markets. If the Closing Date does not occur on or before January 10, 2008
solely as a result of the occurrence of a Market Event the Parties agree to
extend the Closing Date (and the date as of which a Party may terminate this
Agreement under §9.1(d)) to March 25, 2008.

     
ARTICLE 6.
6.1
  EMPLOYMENT MATTERS
Treatment of Employees.
 
   

(a) Seller shall terminate all of its active and inactive employees effective as
of the Closing Date. Any amounts owing to such employees, including any
severance or termination pay obligations arising from the transactions
contemplated hereby as of the Closing Date, shall be paid by Seller with proof
of payment documents provided in a form acceptable to Buyer.

(b) Each of the former employees of Seller terminated by Seller pursuant to
§6.1(a) above will be offered employment by Buyer on terms and conditions
substantially similar to those provided by Seller as of October 5, 2007 on an
at-will basis or subject to an employment agreement, immediately following the
Closing Date.

(c) In no event shall the acceptance of Buyer’s offer of employment by any
former employee of Seller be a condition to Closing.

6.2 No Third-Party Beneficiaries. Nothing contained in this Article 6 shall be
construed to confer any benefit or standing to pursue any claim on any person
other than the Parties, and nothing contained in this section shall create any
third-party beneficiaries.

ARTICLE 7. REMEDIES FOR BREACHES OF THIS AGREEMENT

7.1 Exclusive Remedy. Buyer and Seller acknowledge and agree that the
indemnification provisions in this Article 7 shall be the exclusive remedy of
each of Buyer and Seller with respect to the transactions contemplated by this
Agreement. Without limiting the generality of the foregoing, Buyer and Seller
hereby waive any statutory, equitable, or common law rights or remedies relating
to any environmental matters, including without limitation any such matters
arising under any Environmental Law.

7.2 Indemnification Provision for Benefit of Buyer.

(a) In the event Seller breaches any of its representations and warranties as
contained in Article 3 of this Agreement, and, if there is an applicable
survival period pursuant to this Agreement, provided that Buyer makes a written
claim for indemnification against Seller pursuant to §7.5 below within such
survival period, then Seller agrees to indemnify Buyer from and against the
entirety of any Loss or Damage Buyer may suffer through and after the date of
the claim for indemnification (including any Loss or Damages Buyer may suffer
after the end of any applicable survival period) resulting from, arising out of,
relating to, in the nature of, or caused by the breach.

(b) Subject to the provisions of this Article 7, Seller agrees to indemnify
Buyer from and against the entirety of any Loss or Damages Buyer may suffer
resulting from, arising out of, relating to, in the nature of, or caused by any
Liability of Seller or the Members which is not expressly assumed by Buyer under
this Agreement (including any Liability of Seller that becomes a Liability of
Buyer under any bulk transfer law of any jurisdiction, under any common law
doctrine of de facto merger or successor liability, or otherwise by operation of
law). Notwithstanding anything in this Article 7 to the contrary, Buyer may not
seek indemnification from Seller more than 120 days after the Closing Date for
any claims in respect of shipments of undervalued materials to smelters,
refiners, and other consumers of platinum group metals made prior to the Closing
Date.

(c) Subject to the provisions of this Article 7, Seller agrees to indemnify
Buyer from and against the entirety of any Loss or Damages Buyer may suffer
resulting from, arising out of, relating to, in the nature of, or caused by an
Environmental, Health, and Safety Liability.

(d) Buyer shall not be entitled to indemnification hereunder until such time as
a single event of Loss or Damage or an aggregate of two or more events of Loss
or Damage exceeds $50,000, at which time Buyer shall be entitled to
indemnification for all events of Loss or Damage in excess of $50,000. Except
for claims for Environmental, Health, and Safety Liabilities, no claim may be
made by Buyer for indemnification pursuant to this §7.2 after the second
anniversary of the Closing Date. No claim may be made by Buyer for
indemnification for any Environmental, Health, and Safety Liabilities pursuant
to this §7.2 after the third anniversary of the Closing Date. No claim for
indemnification of Loss or Damage under this §7.2 may be made hereunder by Buyer
against Seller to the extent the aggregate of all Loss or Damages paid or
asserted (and, if asserted, paid at any time thereafter) exceeds $500,000. Buyer
shall have the right to set off any amounts due to Buyer under this §7.2 against
any payment due to Seller as an Annual Earnout upon written notice to Seller.
If, within ten days after its receipt of notice of any such setoff, Seller
notifies Buyer in writing that it disputes such setoff (which writing shall
include a statement of the basis for such dispute), Buyer shall deposit in
escrow to a trust account of counsel to Seller such payments as would otherwise
be due to Seller from the applicable Annual Earnout but for such setoff until
the Parties have resolved such dispute. If the Parties have not resolved such
dispute between themselves within sixty (60) days of delivery of Seller’s
written notice of dispute, Seller shall either withdraw such notice, thereby
consenting to such setoff, or initiate litigation or arbitration in accordance
with the provisions of §10.8 or §11.8 of this Agreement. If Seller prevails in
such litigation or arbitration after entry of a final non-appealable
determination, the escrowed funds shall be released to Seller and if Buyer
prevails in such litigation or arbitration after entry of a final non-appealable
determination, the escrowed funds shall be released to Buyer.

7.3 Indemnification Provisions for Benefit of Seller

(a) In the event Buyer breaches any of its representations, warranties and/or
covenants contained in this Agreement, and, if there is an applicable survival
period pursuant to this Agreement, provided that Seller makes a written claim
for indemnification against Buyer pursuant to §7.5 below within such survival
period, then Buyer agrees to indemnify Seller from and against the entirety of
any Loss or Damages Seller may suffer through and after the date of the claim
for indemnification (including any Loss or Damages Seller may suffer after the
end of any applicable survival period) resulting from, arising out of, relating
to, in the nature of, or caused by the breach.

(b) Buyer agrees to indemnify Seller from and against the entirety of any Loss
or Damages Seller may suffer resulting from, arising out of, relating to, in the
nature of, or caused by any Liability that is expressly assumed by Buyer under
this Agreement.

(c) No claim for indemnification may be made hereunder by Seller against Buyer
for Loss or Damage in excess of $350,000 caused solely by a breach of this
Agreement resulting from Buyer’s failure to close. The limitation set forth in
this §7.3(c) shall not apply to any other claims Seller may make against Buyer.

7.4 Matters Involving Third Parties

(a) If any third party shall notify any Party (the “Indemnified Party”) with
respect to any matter (a “Third Party Claim”) which may give rise to a claim for
indemnification against the other Party (the “Indemnifying Party”) under this
Article 7, then the Indemnified Party shall notify the Indemnifying Party
thereof as provided in §7.5 below, provided, however, that no delay on the part
of the Indemnified Party in notifying the Indemnifying Party shall relieve the
Indemnifying Party from any obligation hereunder unless (and then solely to the
extent) the Indemnifying Party thereby is prejudiced.

(b) The Indemnifying Party shall have the right to assume the defense of the
Third Party Claim with counsel of its choice reasonably satisfactory to the
Indemnified Party at any time within 15 days after the Indemnified Party has
given written notice of the Third Party Claim; provided, however, that the
Indemnifying Party must conduct the defense of the Third Party Claim actively
and diligently thereafter in order to preserve its rights in this regard; and
provided further that the Indemnified Party may retain separate co-counsel at
its sole cost and expense and participate in the defense of the Third Party
Claim.

(c) So long as the Indemnifying Party has assumed and is conducting the defense
of the Third Party Claim in accordance with §7.5 below, (i) the Indemnifying
Party shall not consent to the entry of any judgment or enter into any
settlement with respect to the Third Party Claim without the prior written
consent of the Indemnified Party (not to be withheld unreasonably if the
judgment or proposed settlement involves only the payment of money damages by
the Indemnifying Party and does not impose an injunction or other equitable
relief upon the Indemnified Party) and (ii) the Indemnified Party shall not
consent to the entry of any judgment or enter into any settlement with respect
to the Third Party Claim without the prior written consent of the Indemnifying
Party (not to be withheld unreasonably).

(d) In the event the Indemnifying Party does not assume and conduct the defense
of the Third Party Claim in accordance with §7.5 below, then any failure of the
Indemnified Party to defend any such claim, suit, action or proceeding or to
cause the same to be done, shall not relieve the Indemnifying Party of its
obligations hereunder.

7.5 Notice of Indemnity Claim

(a) If any Indemnified Party receives notice of a Third Party Claim, the
Indemnified Party shall notify the Party required by the terms of this Agreement
to indemnify the Indemnified Parties in writing thereof (the “Claims Notice”)
within ten (10) days after (i) receipt of written notice of commencement of any
third party litigation against such Indemnified Party, (ii) receipt by such
Indemnified Party of written notice of any Third Party Claim pursuant to an
invoice, notice of claim or assessment, against such Indemnified Party, or
(iii) such Indemnified Party becomes aware of the existence of any other event,
in respect of which indemnification may be sought from the Indemnifying Party.
The Claims Notice shall describe the Third Party Claim and the specific facts
and circumstances in reasonable detail, and shall indicate the amount if known,
or estimate, if possible, of Buyer’s or Seller’s Losses, as the case may be that
has been or may be incurred or suffered by Buyer or Seller, as the case may be.

(b) If the Indemnifying Party shall not have timely notified the Indemnified
Party of its election to assume the defense, the Indemnified Party shall have
the right to assume control of the defense of such Third Party Claim. If the
Indemnifying Party does not elect to assume the defense of any Third Party
Claim, it may give written notice to the Indemnified Party of its intent not to
do so, in which event the Indemnified Party shall assume control of the defense
and/or compromise of such Third Party Claim, subject to the indemnification
rights of the Indemnified Party hereunder.

(c) The Party assuming the defense of any Third Party Claim shall keep the other
Party reasonably informed at all times of the progress and development of its
defense of and/or compromise efforts with respect to such Third Party Claim and
shall furnish the other Party with copies of all relevant pleadings,
correspondence and other papers. In addition, the Parties to this Agreement
shall cooperate with each other, and make available to each other and their
representatives all available relevant records or other materials required by
them for their use in defending, compromising or contesting any Third Party
Claim.

7.6 Survival of Representations and Warranties; Right to Indemnification Not
Affected by Knowledge. All of the representations and warranties of Seller
contained in this Agreement shall survive the Closing for a period of two
(2) years. The rights of each Party to indemnification are expressly limited as
set forth hereinabove. The right to indemnification hereunder shall not be
affected by any investigation conducted with respect to, or any Knowledge
acquired (or capable of being acquired) at any time, whether before or after the
Closing Date, regarding the accuracy or inaccuracy of or compliance with, any
representation, warranty, covenant or obligation under this Agreement. The
waiver of any condition based on the accuracy of any representation or warranty,
or on the performance of or compliance with any covenant or obligation, shall
not affect the right to indemnification based on such representations,
warranties, covenants and obligations. The Parties hereto in executing and
delivering, and in carrying out the provisions of this Agreement are relying
solely on the representations, warranties, schedules, exhibits, annexes,
agreements and covenants contained in this Agreement or in any writing or
document delivered pursuant to provision of this Agreement and not upon any
representation, warranty, agreement, promise or information, written or oral,
made by any persons other than as specifically set forth herein or therein.

      ARTICLE 8.   COVENANTS OF SELLER AND BUYER PRIOR TO THE CLOSING DATE
8.1
  Covenants of Seller.
 
   

(a) Access and Investigation. Between the date of this Agreement and the Closing
Date, subject to pre-approval by Seller, Seller and its agents and
representatives shall, for Buyer’s review solely in connection with the purchase
of the Acquired Assets pursuant to this Agreement, (i) afford Buyer’s agents,
representatives, financial and legal advisors, lenders, and prospective lenders
(collectively, “Buyer’s Advisors”) reasonable and appropriate access to Seller’s
employees, contracts, books and records, and other documents and data, for
review by Buyer and Buyer’s Advisors solely in connection with the purchase of
the Acquired Assets pursuant to this Agreement; (ii) furnish Buyer’s Advisors
with copies of such contracts, books and records, and other existing documents
and data as Buyer may reasonably request; and (iii) furnish Buyer’s Advisors
with such reasonable and appropriate additional financial, operating, and other
data and information maintained by Seller in the Ordinary Course of Business as
Buyer may reasonably request. Buyer’s Advisors and Seller shall coordinate such
activities in a manner so as to eliminate or reduce the disruption to Seller’s
business resulting therefrom.

(b) Operation of the Business of Seller. Between the date of this Agreement and
the Closing Date, Seller shall:

(i) conduct its Business only in the Ordinary Course of Business and otherwise
refrain from any extraordinary transactions or significant deviations from past
practices without the written consent of Buyer, which consent shall not be
unreasonably withheld or delayed;

(ii) preserve intact the current business organization of Seller, keep available
the services of the current officers, employees, and agents of Seller, and
maintain the relations and goodwill with suppliers, customers, landlords,
creditors, employees, agents, and others having business relationships with
Seller; and

(iii) report periodically to Buyer concerning the status of the Business.

(c) Negative Covenant. Except as otherwise expressly permitted by this
Agreement, between the date of this Agreement and the Closing Date, Seller shall
not, without the prior consent of Buyer, take any affirmative action, or fail to
take any reasonable action as a result of which any of the changes or events
listed in §3.14 shall occur.

(d) No Negotiation. Until such time, if any, as this Agreement is terminated
pursuant to Article 9, Seller shall not directly or indirectly solicit,
initiate, or encourage any inquiries or proposals from, discuss or negotiate
with, provide any non-public information to, or consider the merits of any
unsolicited inquiries or proposals from, any Person (other than Buyer) relating
to any transaction involving the sale of the Business or Acquired Assets (other
than in the Ordinary Course of Business) of Seller, or any of the capital stock
of Seller, or any merger, consolidation, business combination, or similar
transaction involving Seller. Seller shall immediately notify Buyer regarding
any contact between Seller and any other Person regarding any such offer or
proposal or any related inquiry of which Seller has Knowledge.

(e) Disclosure Schedule Update. At least one (1) business day prior to Closing
but no more than three (3) business days prior to Closing, Seller shall
supplement or amend the Disclosure Schedule with respect to any matter that
arises or is discovered after the date hereof that, if existing or known at the
date hereof, would have been required to be set forth or listed in the
Disclosure Schedule; provided that (i) no Section or Subsection of the
Disclosure Schedule that qualifies a representation or warranty that speaks as
of a particular date needs to be updated to reflect changes thereto since such
date and (ii) no such supplemental or amended disclosure will be deemed to
constitute a breach with respect to any of the representations and warranties
hereunder if (A) it is required in connection with any pre-closing transaction
of which Buyer is aware as of the date hereof or (B) (1) with respect to any
representation or warranty that is not qualified by materiality, such disclosure
is not of a material matter and (2) with respect to any representation or
warranty that is qualified by materiality, such disclosure, if existing or known
at the date hereof, would not have been required to be disclosed in the
Disclosure Schedule on and as of the date hereof.

(f) Reasonable Efforts. Between the date of this Agreement and the Closing Date,
Seller shall use commercially reasonable efforts in good faith to cause the
conditions in §§5.1 and 5.2, as applicable to Seller, to be satisfied.

8.2 Covenants of Buyer.

(a) Approvals of Governmental Bodies. As promptly as practicable after the date
of this Agreement, Buyer shall make all filings, if any, required by any
applicable laws, rules or regulations to be made by it to consummate the
transactions contemplated by this Agreement. Between the date of this Agreement
and the Closing Date, Buyer shall (i) cooperate with Seller with respect to all
filings that Seller is required by any applicable law, rules or regulations to
make in connection with the transactions contemplated by this Agreement, and
(ii) cooperate with Seller in obtaining all consents, provided that this
Agreement shall not require Buyer to dispose of or make any change in any
portion of its business or to incur any other burden to obtain any governmental
consent, license or other approval to consummate the transactions contemplated
by this Agreement.

(b) Reasonable Efforts. Between the date of this Agreement and the Closing Date,
Buyer shall use commercially reasonable efforts in good faith to cause the
conditions in §§5.1 and 5.2, as applicable to Buyer, to be satisfied.

      ARTICLE 9.   TERMINATION OF AGREEMENT
9.1
  Termination of Agreement. This Agreement may be terminated at any time prior
to Closing:
 
   

(a) by mutual written agreement between the Parties;

(b) by Buyer by giving written notice to Seller at any time prior to the Closing
(i) in the event Seller has breached any representation, warranty, or covenant
contained in this Agreement in any material respect, Buyer has notified Seller
of the breach, and the breach has continued without cure for a period of fifteen
(15) days after the notice of breach, or (ii) if events occur which render
compliance with one or more conditions set forth in §5.1 hereof impossible or
materially harmful or injurious to Buyer and such conditions are not waived by
Buyer; provided that such events did not result from any action or omission by
Buyer which was reasonably within its control and which it was not expressly
permitted to take or omit by the terms of this Agreement;

(c) by Seller by giving written notice to Buyer at any time prior to the Closing
(i) in the event Buyer has breached any representation, warranty, or covenant
contained in this Agreement in any material respect, Seller have notified Buyer
of the breach, and the breach has continued without cure for a period of fifteen
(15) days after the notice of breach, or (ii) if events occur which render
compliance with one or more conditions set forth in §5.2 hereof impossible or
materially harmful or injurious to Seller, and such conditions are not waived by
Seller; provided that such events did not result from any action or omission by
Seller which was reasonably within its control and which it was not expressly
permitted to take or omit by the terms of this Agreement; and

(d) by either Party upon written notice to the other Party if the Closing has
not occurred on or before the latest to occur of (i) January 10, 2008, (ii) such
subsequent date as the Parties may agree upon, and (iii) such later date as may
be determined under §5.3, provided in each case that the Party seeking
termination shall not then be in material breach of this Agreement.

9.2 Effect of Termination. If either Buyer or Seller terminates this Agreement
as permitted by §9.1 above, all rights and obligations of the Parties hereunder
shall terminate without any liability of any Party to any other Party, provided
that if such termination shall result from the willful failure of one Party to
fulfill a condition to the performance of the obligations of the other Party or
to perform a covenant of this Agreement or from a willful breach by such Party
to this Agreement, such Party shall be fully liable for any and all damages
incurred or suffered by the other Party as a result of such failure or breach
notwithstanding the provisions and limitations of Article 7. The provisions of
§§10.4 and 10.5 shall survive any termination hereof pursuant to this §9.2.

ARTICLE 10. POST-CLOSING COVENANTS

The Parties agree as follows with respect to the period following the Closing.

10.1 General. In case at any time after the Closing any further action is
necessary or desirable to carry out the purposes of this Agreement, each of the
Parties shall take such further action (including the execution and delivery of
such further instruments and documents) as the other Party reasonably may
request, at the sole cost and expense of the requesting Party (unless the
requesting Party is entitled to indemnification therefor under Article 7).
Seller acknowledges and agrees that from and after the Closing Buyer shall be
entitled to possession of all documents, books, records (including Tax and
personnel records), agreements, and data of any sort relating to Seller (the
“Business Records”) other than as excluded from the Acquired Assets as Excluded
Assets. From and after the Closing Date Buyer agrees to provide Seller with
access, upon notice and at reasonable times, to records of Buyer relating to the
applicable Acquired Assets, including the Business Records of Seller transferred
to Buyer, to the extent necessary (including the right to make copies of
documents as reasonably required) to permit Seller and the Members to prepare
their respective tax returns and to respond to any governmental inquiry,
litigation, prospective litigation, threatened litigation, claims or other
events.

10.2 Litigation Support. In the event and for so long as any Party actively is
contesting or defending against any Proceeding, charge, claim, or demand in
connection with (i) any transaction contemplated under this Agreement or
(ii) any fact, situation, circumstance, status, condition, activity, practice,
plan, occurrence, event, incident, action, failure to act, or transaction on or
prior to the Closing Date involving Seller, the non-contesting or defending
Party shall cooperate with the contesting or defending Party and its counsel in
the contest or defense, make available its personnel, and provide such testimony
and access to its books and records as shall be reasonably necessary in
connection with the contest or defense, all at the sole cost and expense of the
contesting or defending Party (unless the contesting or defending Party is
entitled to indemnification therefore under Article 7), excluding the wages of
such personnel).

10.3 Transition. Seller shall not take any action that is designed or intended
to have the effect of discouraging any lessor, licensor, customer, supplier, or
other business associate of Seller from maintaining the same business
relationships with Buyer after the Closing as it maintained with Seller prior to
the Closing. From and after the Closing, Seller shall refer all customer
inquiries relating to the Business to Buyer.

10.4 Confidentiality as to Seller. Seller shall treat and hold as confidential
all of the Confidential Information of Buyer. Seller shall refrain from using
any of such Confidential Information except in connection with this Agreement or
as otherwise expressly approved by Buyer. Seller shall deliver promptly to Buyer
or destroy, at the request and option of Buyer, all tangible embodiments (and
all copies) of Confidential Information which are in its possession. In the
event that Seller is requested to or required (by oral question or request for
information or documents in any legal proceeding, interrogatory, subpoena, civil
investigative demand, or similar process) to disclose any Confidential
Information, Seller shall promptly notify Buyer of the request or requirement so
that Buyer may seek an appropriate protective order or waive compliance with the
provisions of this §10.4. If, in the absence of a protective order or the
receipt of a waiver hereunder, Seller is, on the advice of counsel, compelled to
disclose any Confidential Information to any tribunal or else stand liable for
contempt, Seller may disclose the Confidential Information to the tribunal,
provided, however, that Seller shall use reasonable efforts in good faith to
obtain, at the reasonable request of Buyer and at Buyer’s sole cost and expense,
an order or other assurance that confidential treatment shall be accorded to
such portion of the Confidential Information required to be disclosed as Seller
shall designate.

10.5 Confidentiality as to Buyer. Buyer shall treat and hold as confidential all
of the Confidential Information of Seller. Buyer shall refrain from using any of
such Confidential Information except in connection with this Agreement or as
otherwise expressly approved by Seller. Buyer shall deliver promptly to Seller
or destroy, at the request and option of Seller, all tangible embodiments (and
all copies) of Confidential Information which are in its possession. In the
event that Buyer is requested to or required (by oral question or request for
information or documents in any legal proceeding, interrogatory, subpoena, civil
investigative demand, or similar process) to disclose any Confidential
Information, Buyer shall promptly notify Seller of the request or requirement so
that Seller may seek an appropriate protective order or waive compliance with
the provisions of this §10.5. If, in the absence of a protective order or the
receipt of a waiver hereunder, Buyer is, on the advice of counsel, compelled to
disclose any Confidential Information to any tribunal or else stand liable for
contempt, Buyer may disclose the Confidential Information to the tribunal;
provided, however, that Buyer shall use reasonable efforts in good faith to
obtain, at the reasonable request of Seller and at Seller’s sole cost and
expense, an order or other assurance that confidential treatment shall be
accorded to such portion of the Confidential Information required to be
disclosed as Buyer shall designate.

10.6 Sales Taxes. Seller and Buyer shall each be responsible for one half of any
sales taxes, federal and state and bulk transfer taxes, if any, related to the
purchase and sale of the Acquired Assets, provided that Seller (and the Members)
shall be solely responsible for any federal and state income taxes attributable
to such purchase and sale. Buyer shall be responsible for all fees associated
with the transfer of certificates of title incurred as a result of the
transactions contemplated by this Agreement. The Parties hereby waive, to the
extent they legally may, compliance with the provisions of the bulk sales laws
of any applicable jurisdiction, provided that no such waiver shall affect the
allocation of tax liabilities as between Seller and Buyer set forth in the first
two sentences of this §10.6.

10.7 Accounts Receivable of Seller. Each of Buyer and Seller agrees that it
shall not cause, require or otherwise direct any of the former customers to
remit to the other Party any amounts of money due as accounts receivable or
otherwise. If either Buyer or Seller receives payment for the other Party, such
amount shall be remitted to the other Party within ten (10) business days after
receipt.

10.8 Arbitration. Either Party shall have the option of referring any dispute to
arbitration by written notice to the other Party within thirty (30) calendar
days (or such longer period of time as may be agreed to by the parties)
following the giving of any notice of claim hereunder, or the initiation of
litigation by either Party against the other Party (the “Arbitration Referral
Period”). If the matter is referred to arbitration, each Party shall select an
independent arbitrator and the two so selected shall agree on a third
arbitrator. The arbitration shall be pursuant to the Commercial Arbitration
Rules of the American Arbitration Association and shall be conducted in Austin,
Texas. Judgment upon any resulting arbitration award may be entered in any court
of competent jurisdiction. As part of such award, the arbitrators shall
establish their fees and expenses in connection therewith and allocate such fees
and expenses between the parties, who shall promptly pay their allocable shares.
Any award shall be a conclusive determination of the matter. If neither Party
properly refers the matter to arbitration prior to the expiration of the
Arbitration Referral Period, then the Parties shall be free to pursue such
remedies as may be available at law or in equity.

10.9 Name Change. Seller shall change its name within three (3) business days
following the Closing Date to one that does not include “American Cat Con” or
any variation thereof and deliver evidence of such name change to Buyer within
six (6) business days of the Closing Date. Seller agrees and acknowledges that
Seller shall have no right to use the name “American Cat Con” or variations
thereof in the conduct of any business from and after the Closing Date except
for purposes of reconciling or closing accounts, and that Buyer shall have the
right to use the name “American Cat Con” or variations thereof immediately upon
Closing.

ARTICLE 11. MISCELLANEOUS

11.1 Press Releases and Public Announcements. No Party shall issue any press
release or make any public announcement relating to the subject matter of this
Agreement prior to the Closing without the prior written approval of the other
Party; provided, however, that any Party may make any public disclosure it
believes in good faith is required by applicable law or any listing or trading
agreement concerning its or any of its Affiliates’ publicly traded securities
(in which case the disclosing Party shall use its commercially reasonable
efforts to advise the other Party in writing prior to making the disclosure
unless prohibited by applicable law or any listing or trading agreement
concerning its or any of its Affiliates’ publicly-traded securities).

11.2 No Third-Party Beneficiaries. This Agreement shall not confer any rights or
remedies upon any Person other than the Parties and their respective successors
and permitted assigns.

11.3 Entire Agreement. This Agreement and the Schedules and Exhibits hereto
dated of even date herewith (including the documents referred to herein and
therein) constitute the entire agreement between the Parties and supersede any
prior understandings, agreements, or representations by or between the Parties,
written or oral, to the extent they have related in any way to the subject
matter hereof.

11.4 Succession and Assignment. This Agreement shall be binding upon and inure
to the benefit of the Parties named herein and their respective successors and
permitted assigns. No Party may assign either this Agreement or any of its
rights, interests, or obligations hereunder without the prior written approval
of the other Party; provided, however, that Buyer may (i) assign any or all of
its rights and interests hereunder to one or more of its Affiliates and (ii)
designate one or more of its Affiliates to perform its obligations hereunder (in
any or all of which cases Buyer nonetheless shall remain responsible for the
performance of all of its obligations hereunder).

11.5 Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original but all of which together shall
constitute one and the same instrument.

11.6 Headings. The section headings contained in this Agreement are inserted for
convenience only and shall not affect in any way the meaning or interpretation
of this Agreement.

11.7 Notices. All notices, requests, demands, claims, and other communications
hereunder shall be in writing. Any notice, request, demand, claim, or other
communication hereunder shall be deemed duly given (a) if (and then one business
day after) it is sent by overnight express delivery or (b) if (and then three
business days after) it is sent by registered or certified mail, return receipt
requested, postage prepaid, in either case addressed to the intended recipient
as set forth below:

          If to Seller:   AMERICAN CAT CON, LLC
 
  15328 Duckworth
 
  Gulfport, MS 39503
 
  Attn.:
 
  Telephone:
 
  Fax:
 
  Email:
With a Copy to:
  K&L Gates
 
  111 Congress Avenue
 
  Suite 900
 
  Austin, Texas 78701
 
  Attn.:
 
  Telephone:
 
  Fax:
 
  Email:
If to Buyer:
  METALICO CATCON, INC.
 
  c/o Metalico, Inc.
 
  186 North Ave. East
 
  Cranford, NJ 07016
 
  Attn.:
 
  Telephone:
 
  Fax:
 
  Email:
With a Copy to:
  Metalico, Inc.
 
  186 North Ave. East
 
  Cranford, NJ 07016
 
  Attn.:General Counsel
 
  Telephone:
 
  Fax:
 
  Email:

Any Party may send any notice, request, demand, claim or other communication
hereunder to the intended recipient at the address set forth above using any
other reasonable means (including personal delivery, expedited courier,
messenger service, telecopy, ordinary mail, or electronic mail), but no such
notice, request, demand, claim, or other communication shall be deemed to have
been duly given unless and until it actually is received by the intended
recipient. Any Party may change the address to which notices, requests, demands,
claims, and other communications hereunder are to be delivered by giving the
other Party notice in the manner herein set forth. All notices, requests,
demands, claims, and other communications hereunder shall be in writing.

11.8 Governing Law, Jurisdiction. This Agreement shall be governed by and
construed in accordance with the domestic laws of the State of Mississippi
without giving effect to any choice or conflict of law provision or rule that
would cause the application of the laws of any jurisdiction other than the State
of Mississippi. In any court proceeding, each Party agrees to submit to the
jurisdiction of the courts of the State of Mississippi, Harrison County, and/or
the United States District Court for the Southern District of Mississippi. Each
of Seller and Buyer hereby irrevocably waives to the fullest extent permitted by
law any objection which it may now have or hereafter have to the laying of such
venue and any claim that any such forum is an inconvenient forum.

11.9 Amendments and Waivers. No amendment of any provision of this Agreement
shall be valid unless the same shall be in writing and signed by Buyer and
Seller. No waiver by any Party of any default, misrepresentation, or breach of
warranty or covenant hereunder, whether intentional or not, shall be deemed to
extend to any prior or subsequent default, misrepresentation, or breach of
warranty or covenant hereunder or affect in any way any rights arising by virtue
of any prior or subsequent such occurrence.

11.10 Severability. Any term or provision of this Agreement that is invalid or
unenforceable in any situation in any jurisdiction shall not affect the validity
or enforceability of the remaining terms and provisions hereof or the validity
or enforceability of the offending term or provision in any other situation or
in any other jurisdiction.

11.11 Expenses. Except as expressly provided in this Agreement, each of the
Parties shall bear its own costs and expenses (including legal fees and
expenses) incurred in connection with this Agreement and the transactions
contemplated hereby.

11.12 Construction. The Parties have participated jointly in the negotiation and
drafting of this Agreement. In the event an ambiguity or question of intent or
interpretation arises, this Agreement shall be construed as if drafted jointly
by the Parties and no presumption or burden of proof shall arise favoring or
disfavoring any Party by virtue of the authorship of any of the provisions of
this Agreement. Any reference to any federal, state, local, or foreign statute
or law shall be deemed also to refer to all rules and regulations promulgated
thereunder, unless the context requires otherwise. The word “including” shall
mean including without limitation.

11.13 Incorporation of Schedules and Exhibits. The Schedules and Exhibits
identified in this Agreement are incorporated herein by reference and made a
part hereof.

[SIGNATURES ON FOLLOWING PAGE]

2

IN WITNESS WHEREOF, the parties have executed this Asset Purchase Agreement as
of the date first written above.

     
Seller:
  Buyer:
AMERICAN CAT CON, LLC
  METALICO CATCON, INC.
By:
  By:
 
   
Allen W. Hickman, Sr.
  Carlos E. Agüero
President
  President

3